Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Lin J. Hymel on Tuesday, June 1, 2021 @4:25pm.

The application has been amended as follows: 
In the Claims
Claim 20, last line of the claim: 

-- are as defined in claim 1. -- .

Claim 22, line 1 of the claim: 
replace “The compound”  with  -- A compound -- .

Claim 22, lines 1-2 of the claim: 
delete “according to claim 21” .


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. The instant claimed invention is directed to compounds of formula (I), 
    PNG
    media_image1.png
    210
    348
    media_image1.png
    Greyscale
, pharmaceutical compositions comprising compounds of instant formula (I) and methods of using compounds of instant formula (I).  The novel 2, R3 and R4 variables.  The closest prior art of record is US 2006/0160864 to Shiraishi et al. who teach compounds of the formula, 
    PNG
    media_image2.png
    135
    335
    media_image2.png
    Greyscale
 (page 1), and specifically disclose, for instance, Example 1 on pages 28-29,
(S)-(2E)-3-[4-azepin-1-yl-4’-(2-butoxyethoxy)-1,1’-biphenyl-3-yl]-N-[4-[[(1-propyl-1H-imidazol-5-yl)methyl]sulfinyl]phenyl]acrylamide

    PNG
    media_image3.png
    289
    727
    media_image3.png
    Greyscale
.
However, the compounds of Shiraishi et al. must have a -NR5R6 substituent (defined by his R4 variable) attached 4 variable position in Shiraishi et al. is the same position as the instant R2 variable position.  The instant R2, R3 and R4 variables do not represent an amine substituent or a nitrogen containing heterocyclic ring.  Therefore, the instant claimed invention is free of the prior art of record and is allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


June 2, 2021
Book XXVI, page 203